Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species E (Fig.28A-C) in the reply filed on 9/20/21 is acknowledged.
Claims 26, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/21.

Drawings
Replacement drawings were received on 12/20/21.  These drawings are unacceptable because, but for the changes made to FIG.28B, they appear to be exact copies of the previously scanned color drawings of 9/13/19 without any changes as required in the office action mailed 9/27/21 (see #4 of that action) and re-iterated below (#5). These scanned copies of the color figures include reference numerals and lead lines that are blurry and grey in several instances as opposed to strong, clear, solid black lines. It appears that applicant has done nothing to correct the deficiencies set forth. 

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings originally filed included computer drawings in color and further include colors (including reference numerals and lead lines in blue) which have not scanned well.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motors being mechanically timed of claim 2 (not shown in elected embodiment); the motors being electronically timed of claim 3; the controller of claims 4, 18, and 19; and the opposite free ends of the discrete cable strands connected simultaneously to BOTH the drive member and the slide-out room of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitations “a drive chain” in line 2 and “the drive chain” in line 3 which lack antecedent basis in the claim as a “U-shaped strain of chain” is previously recited in claim 25. There is insufficient antecedent basis for these limitations in the claim. 
Claim 28 recites the limitations “the drive chain” in line 1 as well as “a strand of chain” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. 
Claim 30 recites “the opposite free ends” in lines 2-3 which lacks antecedent basis in the claims as it is unclear if these “ends” are meant to be the same “chain ends” as recited in claim 25, line 4 or a different feature of the invention. Specifically both the opposite free ends (claim 30) and the chain ends (claim 25) are connected respectively to the drive member and the slide-out room. 
Claim 30 is indefinite because on lines 3-4 the claim recites connected to the drive member “and/or” the slide-out room. A person of ordinary skill in the art would understand the scope of the terms to be mutually exclusive to one another and also understand that those terms cannot describe the same feature of the invention. Accordingly, the “and/or” phrase in this claim is indefinite since a person having ordinary skill in the art would be unable to understand what is meant by something that is both connected to the drive member and the slide-out room in view of the disclosure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-14, 17, 20-25, 27-28, and 30 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Howie et al. (2019/0154121) as seen in FIG.7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. as applied above and in view of Gardner (2011/0156430) and further in view of Mogensen. 
For claim 2, Howie et al., disclose a motor (52) arranged in each of the jamb members to actuate the respective drive chain, but fails to include the motors in the jamb members being mechanically timed, a feature taught by Gardner with the use of cross shaft (48) which links two drive assemblies of a slide-out room together. 

For claim 3, Howie et al., as modified, fails to include an electronic timing mechanism as recited. However, it would have been obvious to one of ordinary skill in that art to substitute electronic components for mechanical components to achieve the predictable result of timing the motors. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
For claim 4, Howie et al., as modified, fails to further disclose a monitor for back EMF generated by the motors of the assembly, a feature taught by Mogensen (2019/0386592).
Specifically, Mogensen discloses (at [0016]) that a system may measure the back-electromotive-force (BEMF) (e.g., BEMF voltage) of one or more phases of an electric (e.g., a three-phase permanent magnet synchronous motor (PMSM)).  In response to recognizing a predetermined signal pattern in the BEMF voltage, the motor may be switched from an initial, low speed control mode to a closed-loop control mode.  For example, during low-speed, open-loop control, a motor controller or other circuitry may monitor and evaluate the BEMF signals for a given current speed and/or reference current for the motor.  
It would have been obvious to include such a monitor as taught by? For use with the system of Howie et al. in order to better control the motors. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. as applied above with respect to claim 5. 
For claim 8, Howie et al. disclose the first portion and the second portion of each of the at least two drive members comprises two strands of cable and specifically Howie et al. lack the first portion and the second portion of each of the at least two drive members defines a unitary strand of cable.  
It would have been obvious to one with ordinary skill in the art at the time the invention was made to provide the two cables as one unitary cable in order to reduce manufacture cost and steps. 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."). In this instance as well, Howie et al. comprises two distinct cables secured together as a single unit. . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. as applied above with respect to claim 13 in view of Gardner (2011/0156430). 
For claims 15-16, Howie et al. lack the slide-out is balanced on at least one balancing member coupled to the vehicle proximate the opening (claim 15), wherein the balancing member is at least one roller and/or at least one wear strip (claim 16).  
This feature is taught by Gardner which shows support rollers (8,8) provided as balancing members for the slide-out. 
It would have been obvious to one of ordinary skill in the art to have used rollers as taught by Gardner for use with the slide-out of Howie et al. in order to aid in movement of the slideout. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. as applied above in view of Mogensen. 
For claim 18, Howie et al. lack a system for controlling velocity of the motor, wherein the system adjusts voltage supplied to the motor based on back EMF readings. 
For claim 19, Howie et al. disclose the motor comprises a pair of motors, each of the pair of motors being arranged in opposite portions of the jamb assembly.
Howie lacks the system adjusts voltage supplied to a first of the pair of motors based on back EMF readings of a second of the pair of motors.  
Mogensen discloses the use of a system for controlling velocity of the motor via monitoring BEMF voltages and adjusting the speed of a motor accordingly (see [0016, 0018]). 
It would have been obvious to one of ordinary skill in the art to have provided the system of Howie et al. with a control mechanism of the type taught by Mogensen in order to the motors. 

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Applicant argues that Howie et al. disclose a slideout system utilizing an endless loop of drive chain, specifically a pair of chain strands connected to each other by drive blocks 68,72 which "cooperate to form an endless drive chain or drive loop" ([0041]). 
Applicant argues Howie fails to provide for the newly recited limitation that the drive chain is open with loose ends that are unconnected from each other (U-shaped drive chain) or rather the drive chains are an open strand of chain with a first and second loose end extending from the sprocket such that the strand of chain has a U-shaped orientation when engaging the sprocket.
Examiner disagrees and notes that the drive chain of Howie is formed of two U-shaped drive chains with loose end which are unconnected to each other and therefore satisfies the newly recited limitations. As seen in FIG. 7 the drive chains (64,66) each includes loose ends where drive chain (64) includes loose ends (70,74) and chain (66) includes loose ends (76,78). These ends are unconnected from one another and are provided such that each strand of chain has a U-shaped orientation when engaging the sprocket (58,60) as seen in FIG.7. 
Howie also disclose the use of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616